       Case 1:17-cv-02989-AT Document 1083 Filed 04/09/21 Page 1 of 12




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                             Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.


             PLAINTIFFS’ JOINT MOTION FOR SANCTIONS

      Pursuant to Rules 26(g)(3) and 37(a)(3) of the Federal Rules of Civil

Procedure, 28 U.S.C. § 1927, and the Court’s August 10, 2020 Order (Dkt. 771),

Plaintiffs hereby jointly renew their motion for monetary sanctions against State

Defendants as detailed in Plaintiffs’ October 11, 2019 Motion and supporting

declarations. (Dkt. 623.)

                                INTRODUCTION

      State Defendants repeatedly have disregarded their discovery obligations in

this case. Even now they steadfastly refuse to provide any discovery, and have

refused to do since before the September 2020 preliminary injunction hearing—

despite this Court expressly declining their request to stay discovery. They simply

do—or don’t do—as they please. It has become painfully clear that only sanctions
       Case 1:17-cv-02989-AT Document 1083 Filed 04/09/21 Page 2 of 12




from this Court for State Defendants’ discovery misconduct may finally compel

their compliance with their obligations, including their duty of candor. (See, e.g.,

Dkt. 969 at 1 n.1.) Sanctions are appropriate and needed now. State Defendants’

persistent effort to impose extraordinary costs on Plaintiffs and their counsel

through vexatious conduct must come to an end.

      When Plaintiffs were attempting to conduct discovery into the GEMS

databases previously used as part of Georgia’s election system, State Defendants

repeatedly and falsely maintained that the GEMS databases could not be provided

to Plaintiffs’ experts without compromising security and confidentiality. After an

extensive and costly discovery battle, the production of Georgia’s GEMS databases

confirmed what Plaintiffs had been arguing throughout—the purportedly

“confidential” GEMS databases were identical to publicly-available GEMS

databases from other jurisdictions and risked no exposure of confidential

information. State Defendants ultimately were forced to admit they misled

Plaintiffs and this Court, wasting enormous time, money, and resources with

multiple calls, filings, and Court conferences to resolve their meritless objections

and to lay bare their false allegations.

      Plaintiffs previously sought restitution for the hundreds of hours of attorney,

staff, and expert time unnecessarily expended in an effort to obtain access to the

                                           2
       Case 1:17-cv-02989-AT Document 1083 Filed 04/09/21 Page 3 of 12




GEMS databases. The Court denied that motion without prejudice, indicating it

would resolve this issue when it addresses more broadly the issues of fees and

expenses owed Plaintiffs as the prevailing parties in this litigation. Given

Plaintiffs’ renewed request for fees and expenses is pending—and warrants relief

now—Plaintiffs respectfully renew their request for sanctions now as well.

      Again, apparently only sanctions will curb State Defendants’ obstruction and

lack of candor in this litigation, which have only increased since the Court deferred

ruling on the request in Plaintiffs’ prior sanctions motion. Sanctions are needed

now—and Plaintiffs deserve relief.

                             FACTUAL SUMMARY1

      In March and June of 2019, Coalition and Curling Plaintiffs respectively

served the Secretary of State with Requests for Production seeking the GEMS

databases and data from the GEMS servers. (Dkt. 416-1; Dkt. 582-1 at Request

No. 15.) After a series of shifting objections to the requests, State Defendants

refused to provide the discovery on the grounds that “[t]he GEMS Databases are

protected and carefully guarded under state law and are unique to the state of




1
  Plaintiffs’ original Motion (Dkt. 623 at 3-9) contains a complete recitation of the
relevant facts pertaining to State Defendants’ misconduct concerning discovery of
the GEMS databases. Plaintiffs incorporate their prior briefing here.
                                           3
       Case 1:17-cv-02989-AT Document 1083 Filed 04/09/21 Page 4 of 12




Georgia—which runs a version not used in any other state.” (Dkt. 416 at 4.)

Despite sworn testimony by the former Executive Director of Georgia’s CES that

directly contradicted State Defendants’ false claims—which Plaintiffs pointed to at

the time—they continued to improperly assert this same false objection in

discovery correspondence and before the Court, and refused production on those

grounds. (Dkt. 623 at 5-6.) When Plaintiffs ultimately obtained and examined the

GEMS databases, after arranging and maintaining—at considerable burden and

expense—a secure facility within counsel’s offices and at the University of

Michigan, Plaintiffs’ experts confirmed again that the structure of Georgia’s

GEMS databases differed in no material way from other, publicly-available GEMS

databases, and that there was no factual basis for State Defendants’ misstatements

to the contrary. (See Dkt. 487-3 ¶¶ 13-18; Dkt. 571 at 89:15-23; Dkt. 623 at 8.)

      In light of the many opportunities State Defendants had over the period of

several weeks, including several filings and Court conferences, to correct their

misstatements, the circumstances establish that State Defendants repeatedly made

their statements, at best, with extreme disregard for the truth and with the intent to

obstruct discovery in order to mislead Plaintiffs, other Georgia voters, and this

Court regarding an important aspect of Georgia’s election system. In fact, State

Defendants admitted to a lack of candor in their prior briefing on this issue, and

                                           4
       Case 1:17-cv-02989-AT Document 1083 Filed 04/09/21 Page 5 of 12




sought to defend these misstatements based on a nebulous security concern: “State

Defendants misled the Court about the uniqueness of the structure of Georgia’s

GEMS Databases—[] not [as a] result of any bad faith” (Dkt. 647 at 3), but

because of the “security value in declining to confirm that fact in a publicly

available court document without an appropriate order from the court.” (Id. at 18

(emphasis added).)

      State Defendants’ misconduct has only increased and intensified. They have

persistently used improper tactics to avoid and delay discovery needed for full and

fair resolution of Plaintiffs’ claims in this case. State Defendants’ conduct with

respect to the Pro V&V report and EAC documentation just last fall is illustrative:

despite orders from the Court and several conferences to the same end, State

Defendants opted for a “cat and mouse response over. . . ten days regarding a time

sensitive significant matter [] needlessly burden[ing] the Court as it endeavored to

issue a substantial and difficult order regarding the pending preliminary injunction

motions in this case.” (Dkt. 957 at 2.) State Defendants went even further in their

efforts to avoid the Court-ordered relief requiring paper pollbooks at Georgia

polling places: State Defendants’ Motion to Stay contained such inaccuracies that

the Court rightly likened their reimagined history of this litigation to an episode of

The Twilight Zone. (Dkt. 969 at 1 n.1.)

                                          5
       Case 1:17-cv-02989-AT Document 1083 Filed 04/09/21 Page 6 of 12




      Discovery has completely stalled in this case because State Defendants

simply refuse to comply with any discovery obligations at all. This has persisted

since the September 2020 hearing. With the November elections and the January

runoff elections long-since completed, they have no legitimate basis for refusing to

provide discovery. This is especially true after this Court denied their request to

stay discovery. This non-compliance is consistent with their behavior throughout

this litigation, including their obstruction and false claims regarding the GEMS

databases. It is all part of the same protracted pattern and strategy of thwarting the

relief Plaintiffs are owed in this case and trying to render this case unaffordable for

Plaintiffs and their counsel.

      Plaintiffs have renewed their requests for attorneys’ fees and expenses as

prevailing parties regarding this Court’s Injunction of August 15, 2019 (Dkts. 967,

998), and ask that the Court consider this Renewed Motion for Sanctions as well.

                            ARGUMENT SUMMARY2

      State Defendants’ misconduct warrants sanctions under Rules 26(g)(3) and

37(a)(3), 28 U.S.C. § 1927, and this Court’s inherent authority.




2
 Plaintiffs will not burden the Court by repeating the entirety of their previous
submission, but rather incorporate those arguments in Plaintiffs’ original briefing
on their prior Motion (Dkt. 623) by reference.
                                          6
       Case 1:17-cv-02989-AT Document 1083 Filed 04/09/21 Page 7 of 12




      A party whose discovery conduct necessitates a successful motion to compel

must assume the movant’s reasonable expenses incurred in making the motion,

including attorney’s fees. Fed. R. Civ. P. 37(a)(5). “[S]anctions under Rule

37(a)(4) are mandatory unless the court finds a substantial justification for

discovery delays.” Devaney v. Cont’l Am. Ins. Co., 989 F.2d 1154, 1162 (11th Cir.

1993) (construing an earlier version of the rule). State Defendants’ repeated

falsehoods, which served as the basis for their opposition to discovery regarding

the GEMS databases, were not substantially justified. Indeed, no such statements

could be justified at all. Thus, sanctions—specifically, Plaintiffs’ fees and costs—

are mandatory here under Rule 37.

      Even if one were to assume (wrongly) that State Defendants somehow did

not know that their repeated falsehoods were false (despite Plaintiffs’ confronting

them with proof of the falsity on multiple occasions), State Defendants should have

conducted a reasonable inquiry prior to signing multiple discovery objections and

responses averring that Georgia’s GEMs databases were unique and highly

confidential. The same is true for the representations they made to this Court in

filings and conferences. Even a cursory review of the information Plaintiffs

provided State Defendants regarding the GEMS databases—or even just perusing

publicly-available information Plaintiffs identified for them—would have readily

                                          7
       Case 1:17-cv-02989-AT Document 1083 Filed 04/09/21 Page 8 of 12




shown them the falsity of their representations. Failing to conduct a reasonable

inquiry subjects State Defendants to sanctions pursuant to Rule 26(g)(3).

Sanctions under Rule 26(g) include an order to pay the reasonable expenses,

including attorney’s fees, caused by the violation. Fed. R. Civ. P. 26(g) advisory

committee’s note to 1983 amendment.

      Additionally, 28 U.S.C. § 1927 permits this Court to “assess attorney’s fees

against litigants, counsel, and law firms who willfully abuse the judicial process by

conduct tantamount to bad faith.” Avirgan v. Hull, 932 F.2d 1572, 1582 (11th Cir.

1991). The standard is that of a “reasonable attorney.” Amlong & Amlong, P.A. v.

Denny's, Inc., 500 F.3d 1230, 1239-42 (11th Cir. 2007). By any measure, State

Defendants’ refusal to withdraw their objections to the GEMS database production

even when Plaintiffs identified publicly-available information establishing the

falsity of their statements cannot be viewed as reasonable conduct. Either State

Defendants’ counsel ignored the evidence presented to them disproving their

objections, or they disregarded that evidence when doubling-down on those

objections. Neither can be considered anything close to reasonable.

      Finally, the Court possesses inherent power to sanction parties or attorneys

appearing before it if a party or attorney shows bad faith. Hutto v. Finney, 437

U.S. 678, 690 n.14 (1978); In re Sunshine Jr. Stores, Inc., 456 F.3d 1291, 1304

                                          8
       Case 1:17-cv-02989-AT Document 1083 Filed 04/09/21 Page 9 of 12




(11th Cir. 2006). The Court’s August 10, 2020 Order denied Plaintiffs’ original

sanctions motion without prejudice and indicated that the Court would consider the

imposition of monetary sanctions later in the case. Given that the conclusion of

this case is still far off (in large part due to State Defendants’ continued

obstruction), that Plaintiffs already prevailed on the initial relief they sought in this

litigation, and that State Defendants’ misconduct has only intensified, Plaintiffs

urge the Court to award sanctions against State Defendants now, in addition to

granting their renewed Motions for Fees. (See Dkts. 967, 998.) State Defendants

must not be allowed to get away with—or worse, repeat—the serious misconduct

they forced Plaintiffs and this Court to suffer for months during the summer of

2019. A strong message from the Court is needed to finally curb State Defendants’

misconduct in this case.

                                   CONCLUSION

      Plaintiffs respectfully renew their request from 2019 that the Court award

the fees and costs sought here, which State Defendants inappropriately caused

through repeated false representations to Plaintiffs and this Court. Plaintiffs are

entitled to a full recovery of these substantial fees and costs now, which were

unnecessary and easily avoided had State Defendants adhered to their basic duties.



                                            9
     Case 1:17-cv-02989-AT Document 1083 Filed 04/09/21 Page 10 of 12




     Respectfully submitted this 9th day of April, 2021.

 /s/ David D. Cross                       /s/ Halsey G. Knapp, Jr.
David D. Cross (pro hac vice)            Halsey G. Knapp, Jr.
Veronica Ascurrunz (pro hac vice)        GA Bar No. 425320
Eileen M. Brogan (pro hac vice)          Adam M. Sparks
Lyle F. Hedgecock (pro hac vice)         GA Bar No. 341578
Mary G. Kaiser (pro hac vice)            KREVOLIN & HORST, LLC
Robert W. Manoso (pro hac vice)          1201 West Peachtree Street, NW
MORRISON & FOERSTER LLP                  Suite 3250
2100 L Street, NW                        Atlanta, GA 30309
Suite 900                                (404) 888-9700
Washington, DC 20037
(202) 887-1500
   Counsel for Plaintiffs Donna Curling, Donna Price & Jeffrey Schoenberg

/s/ Bruce P. Brown                       /s/ Robert A. McGuire, III
Bruce P. Brown                           Robert A. McGuire, III
Georgia Bar No. 064460                   Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                     (ECF No. 125)
1123 Zonolite Rd. NE                     ROBERT MCGUIRE LAW FIRM
Suite 6                                  113 Cherry St. #86685
Atlanta, Georgia 30306                   Seattle, Washington 98104-2205
(404) 881-0700                           (253) 267-8530
                  Counsel for Coalition for Good Governance

/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600
                Counsel for William Digges III, Laura Digges,
                      Ricardo Davis & Megan Missett

                                       10
      Case 1:17-cv-02989-AT Document 1083 Filed 04/09/21 Page 11 of 12




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has been

prepared in accordance with the font type and margin requirements of LR 5.1, using

font type of Times New Roman and a point size of 14.

                                            /s/ David D. Cross
                                            David D. Cross




                                       11
       Case 1:17-cv-02989-AT Document 1083 Filed 04/09/21 Page 12 of 12




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 DONNA CURLING, ET AL.,
 Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER , ET AL.,
 Defendants.

                           CERTIFICATE OF SERVICE

      I hereby certify that on April 9, 2021, a copy of the foregoing PLAINTIFFS’

RENEWED JOINT MOTION FOR SANCTIONS was electronically filed with

the Clerk of Court using the CM/ECF system, which will automatically send

notification of such filing to all attorneys of record.

                                                /s/ David D. Cross
                                                David D. Cross




                                           12
